NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
RUBY MCFADDEN,
Clozimant~Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7031
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 07~3529, Judge Lawrence B.
Hagel.
ON MOTION
ORDER
Ruby McFadden moves for leave to file her docketing
statement and for counsel to enter an appearance out of
time. The Secretary of Veterans Affairs moves for leave
to file his docketing statement out of time and moves for a
53-day extension of time, until August 31, 2010, to file his
brief.
Upon consideration thereof

McFAoDEN v_ ovA 2
I'r ls ORDERED THAT:
The motions are granted
FOR THE CoURT
JUl. 1 5  lsi Jan I-Iorbal}[
Date J an Horbaly
Clerk
cc: Patricia Nation, Esq.
J ames R. SWeet, Esq.
FlLED
317 u.s.coum or APPo\Ls ms
Tl'lE FEDERAL ClRCUiT
JuL 152010
.lAN HORBALY
CLERK